


Exhibit 10.2

DISTRIBUTORSHIP AGREEMENT

This Distributorship Agreement (Agreement) is entered into as of the 6th day of
April, 2000 between SCHICK TECHNOLOGIES, INC., 3100 47th Avenue, Long Island
City, New York 11101, hereinafter referred to as “Vendor”, and PATTERSON DENTAL
COMPANY, 1031 Mendota Heights Rd., St. Paul, MN 55120, hereinafter referred to
as “Patterson.”

RECITALS

WHEREAS, Vendor provides certain products for the dental industry and desires to
increase its penetration of the United States and Canadian markets, and
Patterson desires to distribute these products into the defined territory in
accordance with the terms and conditions hereof,

NOW, THEREFORE, it is mutually agreed:

Definitions

The “Products” means the products described on Schedule I.

The “Territory” is the United States of America and Canada.

1.

Appointment and Acceptance. Vendor hereby appoints Patterson as its exclusive
distributor, and Patterson hereby accepts appointment as the exclusive
distributor of the Products together with all additions thereto, improvements
and modifications thereof for and within the Territory. Patterson may sell the
Products in the Territory through its subsidiaries.

2.

Term. The term of this Agreement shall be for a period of three (3) year(s) from
the date hereof (Initial Term) and shall automatically renew for successive one
(1) year periods (Renewal Term) unless terminated as provided herein.

3.

Duties of Distributor. Patterson agrees that during the term hereof it will
promote the sale and distribution of Products throughout the Territory.
Patterson shall maintain an adequate staff of personnel knowledgeable with
respect to the Products to discharge its responsibilities hereunder, which shall
include Patterson maintaining at least one technical sales representative per
branch focused on the Products. Also, Patterson shall appoint a corporate staff
person to be responsible for the Products. A detailed resource plan shall be
described in the marketing plan to accompany this Agreement or to be developed
by the parties.

4.

Certain Direct Sales. Vendor shall not, except through Patterson, either sell
Products in the Territory or appoint any agent, sales representative or other
distributor to sell Products in the Territory regardless of the title by which
such person may be labeled, nor shall Vendor sell Products in the Territory
through the use of mail order solicitation, the internet or catalogs, provided,
however, Vendor may sell direct to schools and governmental agencies, and may
sell OEM non-Schick branded products to manufacturers.

 

1

 


--------------------------------------------------------------------------------



 

 

5.

Pricing. Vendor agrees to sell the Products to Patterson at the prices indicated
in Schedule II. The prices shall be firm for the first year; thereafter, prices
shall be re-established in good faith by mutual agreement annually.

6.

Payment Terms. Sales from Vendor to Patterson shall be on open account, net
invoice price payable within thirty (30) days from receipt of invoice. A prompt
payment discount of 1% shall apply if payment is made within ten (10) days from
date of invoice.

7.

Shipments. All shipments shall be F.O.B. Vendor’s facility. Patterson shall
designate the carrier. Patterson shall be responsible for taxes, insurance and
freight charges.

8.

Selling Aids and Training. Vendor will provide Patterson with reasonable
quantities of current Product information, promotional materials such as
photographs and artwork and technical literature. In addition, Vendor shall
furnish ratings and specifications for the Products in conformity with United
Sates and Canadian standards so that Patterson shall not have to do any testing.
Upon Patterson’s reasonable request, technical help shall also be furnished to
Patterson without cost. Vendor shall supply Patterson from time to time with
copies of its catalogs, brochures, direct mail, advertising and promotional
materials, including audio-visual tapes and Product data, which Patterson may
use in developing its own advertising and promotional material for the Products.
In addition to the foregoing support, upon Patterson’s reasonable request,
Vendor will provide assistance and training to Patterson’s personnel at
Patterson locations in the United States and Canada.

9.

Cooperative Marketing. Each party shall develop and implement a marketing plan
which shall include the terms of the plan dated the same date as this Agreement
to promote the sale of the Products, including development of a mutually
agreeable marketing budget, and, where appropriate, joint advertising and
promotional efforts. Such advertising and promotional programs will include all
trade shows and dental conventions at which Patterson is participating. Vendor
shall provide Patterson any sales leads generated through such activity. Vendor
and Patterson reserve the right to disapprove any advertising which varies
substantially from the type and kind in general use by Patterson or Vendor in
the United States and Canada as long as such disapproval is communicated within
48 hours of receipt. In the event of such disapproval by either Vendor or
Patterson, neither Vendor nor Patterson will utilize or disseminate the
advertising in question.

10.

Governmental Compliance. Vendor represents and warrants to Patterson (i) that
the Products have been cleared for sale in the United States by the United
States Food and Drug Administration (“FDA”); (ii) that Vendor has complied with
all FDA requirements pertaining to the Products, including registration and
listing of the Products as a device; (iii) that the Products comply with all
regulations of Canadian governmental authorities and are cleared for sale in
Canada by the applicable Canadian governmental authorities; (iv) that the
Products comply with the requirements of Underwriters Laboratories, if
applicable; and (v) that the Products will be manufactured in accordance with
applicable Good Manufacturing Practice (GMP) regulations.

 

2

 


--------------------------------------------------------------------------------



 

 

11.

Confidential Information. Patterson agrees to use reasonable efforts to maintain
the confidentiality of any confidential or proprietary information of Vendor,
including technical knowledge respecting the Products, which Vendor specifically
advises Patterson, or which Patterson reasonably should be aware, is information
classified as confidential. Upon termination of this Agreement, Patterson shall
not use any confidential or proprietary information of Vendor for any reason or
purpose except to fulfill service obligations to customers who purchased
Products from Patterson before termination of this Agreement.

12.

Intellectual Property Rights.

 

12.1.

Vendor represents that it has no knowledge or reason to believe that any of the
trademarks, copyrights, patents or other intellectual property rights relating
to any of the Products, whether owned by Vendor or others, infringe upon or
violate the intellectual property rights (including patents, trademarks,
copyrights, symbols or designs) of any third party.

 

12.2.

If Patterson shall have found that Vendor trademarks, copyrights, patents or
other intellectual property rights are being disputed or infringed by a third
party, Patterson shall promptly inform Vendor thereof and assist Vendor in
taking steps necessary to protect its rights. Patterson, however, shall have no
obligation to bring or maintain legal proceedings to protect Vendor’s interests.

13.

Protection for Products Liability and Intellectual Property Rights. Vendor will
indemnify, defend and hold Patterson harmless from and against any claim,
demand, action, loss, cost, damage and expense (including attorneys’ fees and
expenses) arising out of or based upon any claim by any person (i) by reason of
the alleged defective manufacture or design of the Products or failure of the
Products to meet the specifications for said Products set forth in the invoices,
documentation or other sales literature applicable thereto approved by Vendor,
or (ii) claiming that the intellectual property rights relating to any of the
Products of Vendor as described in Section 12 hereof infringe upon the rights of
any third party. Vendor shall have the right to assume full control of the
defense and settlement of any such claim, including without limitation any
modification of the Products which may be appropriate in Vendor’s judgment in
connection with any infringement suit, and Patterson shall cooperate with Vendor
with respect thereto. Vendor shall maintain public liability insurance including
products liability, with limits of not less then $1,000,000 per occurrence, and
shall deliver to Patterson certificates evidencing such insurance, with broad
form vendor’s endorsement for Patterson’s benefit naming Patterson and its
subsidiaries as additional insureds.

14.

Return Policy.

 

14.1.

New Inventory. Vendor realizes that Patterson may not immediately know the stock
requirements for its trading area. To help Patterson adjust its inventory,
Patterson may return to Vendor new unopened and opened inventory of Products in
saleable condition for credit at Patterson’s cost, provided such inventory is
returned within 120 days of Patterson’s receipt thereof. If such returned
inventory

 

3

 


--------------------------------------------------------------------------------



 

is in saleable condition and shipped freight prepaid no restocking or repacking
charge will be made for returned Products.

 

14.2.

Discontinued Distributor. In the event Vendor discontinues Patterson as an
exclusive distributor upon the terms and conditions herein set forth, Vendor
agrees to take back all saleable merchandise under the terms of Section 14.1
hereof. The amount of any credit (net of any amount owed Vendor by Patterson for
Product purchases) shall be paid by Vendor to Patterson within thirty (30) days
of Patterson’s request therefor.

 

14.3.

Customer Returns. Provided Patterson has made all reasonable, good faith efforts
to satisfy the end-user customer, in the event such end-user customer returns
any Product to Patterson for credit within 45 days following the date of
delivery of the Product to the customer, and Patterson notifies Vendor of such
return within said 45-day period, Patterson may return such Product to Vendor
for credit at Patterson’s cost. A restocking charge equal to five percent (5%)
of Patterson’s purchase price for the Product will be assessed by Vendor in
connection with any Product returned pursuant to this Section 14.3. Such
returned Product shall be shipped to Vendor freight prepaid.

15.

Termination.

 

15.1.

Basis for Termination:

 

15.1.1.

Either party shall have the right to terminate this Agreement upon a minimum of
ninety (90) days written notice prior to the expiration of the Initial Term or
any Renewal Term. In the event such notice is given, the termination date shall
be the last day of the Initial Term or any Renewal Term, as the case may be.

 

15.1.2.

The parties may terminate this Agreement at any time upon mutual written
agreement, in which event the termination date shall be the date upon which the
parties mutually agree.

 

15.1.3.

In addition to the foregoing, this Agreement may be terminated by either party
upon thirty (30) days notice to the other if either party:

 

(i)

Makes an assignment for the benefit of creditors or institutes a proceeding as a
debtor under any law relating to insolvency or bankruptcy and is adjudicated an
insolvent or a bankrupt;

 

(ii)

Fails for forty-five (45) days to have discharged any involuntary proceedings
brought against it under any insolvency or bankruptcy law; or

 

(iii)

Fails to remedy any default in performance of the terms of this Agreement within
thirty (30) days of written notice of such lack of performance from the other
party.

 

4

 


--------------------------------------------------------------------------------



 

 

 

15.1.4.

Either party may terminate this Agreement upon ninety (90) days written notice
after expiration of the first or second year hereof if the parties have not
agreed upon new prices under Section 5 prior to the end of such year.

 

15.2.

Obligations Upon Expiration or Termination. Upon the expiration or termination
of this Agreement:

 

15.2.1.

Patterson shall return to Vendor all price lists, catalogs, brochures current
advertising and sales materials furnished by Vendor;

 

15.2.2.

Patterson shall remove from its stationery, advertising literature, and places
of business all references to Vendor and the Products and shall not use any of
Vendor trademarks, trade names or symbols or any trademark, trade name or symbol
confusingly similar thereto; and

 

15.2.3.

Patterson may return for credit saleable Products, and shall receive payment
therefor, in accordance with Section 14 hereof.

 

15.3.

Limitation of Liability. In no event shall either party be liable to the other
for any incidental, indirect or consequential damages arising out of the
termination by either party of this Agreement pursuant to this Section 15.

16.

Warranty.

 

16.1.

Vendor’s obligations with respect to the Products are limited to Vendor’s
Standard Warranties contained in Schedule III appended hereto. All such
warranties shall be for the benefit of Patterson and its customers. In the case
of new and unused Products, the warranty period shall not commence until the
date of sale to the end-user. Patterson will inform Vendor of the information
specified in Section 16.4 regarding the end-user so that Vendor can start the
warranty period.

 

16.2.

Patterson agrees to cooperate fully with Vendor in carrying out Vendor’s
Standard Warranty , in accordance with procedures specified herein or which may
be specified in writing by Vendor from time to time.

 

16.3.

Patterson will not modify any of the Products without the prior specific written
permission of Vendor. Any modifications to the Products performed in the
Territory by Patterson pursuant to this paragraph will fall outside Vendor’s
Standard Warranty, and will be the sole responsibility of Patterson.

 

16.4.

Product Registration. For Vendor’s warranty purposes, Patterson shall provide
the following information to Vendor in connection with each Product order,
within five (5) business days of Patterson’s sale of any Product:

 

16.4.1.

name, address, telephone and fax numbers of End-User;

 

5

 


--------------------------------------------------------------------------------



 

 

 

16.4.2.

names of other contact person(s);

 

16.4.3.

quantity and description of all of End-User’s Product(s);

 

16.4.4.

all serial numbers of End-User’s Product(s);

 

16.4.5.

date of shipment; and

 

16.4.6.

date of installation.

Vendor shall provide Patterson with registration forms for such information, to
be completed by Patterson. End-User shall not be entitled to receive warranty
service from Vendor unless and until such information has been provided to
Vendor.

17.

Miscellaneous.

 

17.1.

Relationship and Authority. Patterson and Vendor are independent contractors and
nothing herein shall be construed to create the relationship of employer and
employee, partners, joint venturers or principal and agent between Vendor and
Patterson, between Vendor and the employees of Patterson or between Patterson
and the employees of Vendor.

 

17.2.

Force Majeure. Neither party to this Agreement shall be liable for its failure
to perform its obligations hereunder due to events beyond its reasonable
control, including, but not limited to, strikes, riots, wars, fire, acts of God,
acts in compliance with any law, regulation or order (whether valid or invalid)
of the United States of America or any state thereof or any other domestic or
foreign governmental body or instrument thereof having jurisdiction in the
matter. Delay occasioned thereby shall not be considered a breach of this
Agreement.

 

17.3.

Entire Agreement. This Agreement, including the schedules, exhibits and
addendum, hereto, which are incorporated herein by reference, constitutes the
entire agreement between Vendor and Patterson. All prior or contemporaneous
agreement, proposals, understanding and communications between or involving
Vendor and Patterson, whether oral or in writing, are merged into this
Agreement. The terms contained in this Agreement shall supercede any conflicting
terms contained in any purchase order, invoice or other document used or
submitted by either party in connection with the purchase of products covered by
this Agreement. This Agreement may be amended only by a writing signed by all
parties.

 

17.4.

Successors and Assigns. This Agreement shall not be assigned by either Vendor or
Patterson without the prior consent of the other party; provided, however, that
Patterson may, without being released from its obligations hereunder, assign
this Agreement to any of its wholly owned subsidiaries, provided such subsidiary
assumes in writing all of Patterson’s obligations hereunder.

 

6

 


--------------------------------------------------------------------------------



 

 

 

17.5.

Notices. All communications, including without limitation consents and changes
of address, required or permitted hereunder shall be in writing and shall be
effective upon delivery or within five (5) days after the mailing thereof by
certified mail, postage prepaid, or by overnight courier delivery, addressed as
provided herein.

 

17.6.

Arbitration. The parties shall attempt to resolve amicably all disputes,
differences and controversies arising out of, under or in connection with this
Agreement through the good faith effort of the parties; if the parties’ efforts
are not successful within thirty (30) days after their commencement, the matter
shall be settled and finally determined by arbitration in Minneapolis, Minnesota
before the American Arbitration Association under the then existing commercial
rules of the American Arbitration Association.

 

17.7.

Applicable Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed and governed by the laws of the state of Minnesota.

18.

Minimum Purchase Ouota.

 

18.1.

Quota. A minimum purchase quota for each year of the Initial Term for each
category of Product shall be as set forth in Schedule IV to this Agreement.

 

18.2.

Failure to Meet Quota. In the event Patterson fails to achieve the annual quota,
Vendor may terminate this Agreement at any time thereafter by giving Patterson
at least thirty (30) days prior written notice.

 

18.3.

Purchase Obligation. It is understood that the quota requirements set forth
herein impose no obligation upon Patterson to make payments or commitments for
the payment of money to Vendor other than for Product actually purchased, and
Patterson shall not be liable for damages resulting solely from its failure to
meet the quota requirements set forth herein.

 

18.4.

Initial Purchase. Patterson agrees to issue an initial purchase order for
Products in the minimum amount of $500,000 upon the commencement of this
Agreement.

 

18.5.

Lack of Products. If Patterson is unable to purchase the required quantity of
Products due to the inability of Vendor to supply Products, such failure to
purchase shall not constitute a default of this Section 18 and, in such event,
in lieu of actual purchases, the sales quota shall be measured by the orders
placed by Patterson.

 

18.6.

Performance Rebate. If Patterson meets the minimum annual purchase quota as set
forth in Schedule IV, Vendor shall pay to Patterson within 45 days following the
end of each year of the Initial Term a cash rebate equal to two and one-half
percent (2 ½%) of its purchases during the year.

 

7

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed and
executed as of the day and year first above written.

VENDOR:

 

 

                                                                           

 

 

 

By

/s/ David Schick                                      

 

Its

CEO                                                           

 

 

PATTERSON DENTAL COMPANY

 

 

By

/s/ Brian S. Watson                                  

 

Its

Vice President, Marketing                     

 

 

 

 

 

8

 


--------------------------------------------------------------------------------



 

 



Schedule I

 

Products

All Current Schick Branded Dental Products including;

Schick CDR intraoral digital X ray system

Schick CDR single user software

Schick CDR multi user software

Schick CDR Pan–Digital Panaoramic Upgrade system

Schick CDR Cam

Schick Accessories

Right of First Refusal

Vendor grants Patterson Rights of First Refusal in connection with the sale and
distribution of future Schick-branded dental Products.

 

9

 


--------------------------------------------------------------------------------



 

 

Schedule II

 

Pricing

 

 

Software

 

 

B1030014

CD-Rom CDR Single User S/W

***

B1030015

CD-Rom CDR Multi User S/W

***

 

 

 

Sensors

 

 

B1203050

Size 2

***

B1103050

Size 1

***

B1303050

Size 0

***

 

 

 

Sensor Holders

 

 

B1071101

Holder set Size 2

***

B1071102

Holder set Size 1

***

B1071103

Holder set Size 0

***

 

 

 

USB Station

 

 

B2202100

CDR USB Remote

***

B2501100

CDR USB Footpedal

***

A1111400

Cable USB Type A m/m 2m

***

 

 

 

CDR Camera

 

 

B6301100

CDR Camera Handpiece

***

B6311101

CDR Camera Power Supply

***

A1115700

CDR Camera Cable

***

 

 

 

CDR Pan

 

 

B4770000

CDR Panoramic System

***

 

 

 

 

 

 

_________________________

*** Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

10

 


--------------------------------------------------------------------------------



 

 

Schedule III

 

Product Warranty

All Hardware Products are complete with limited warranty coverage for defects in
materials and workmanship for a period of 12 months following the date of
shipment of the Product to the End-User.

For the initial 6 months following the date of shipment of the Product to the
End-User, all Hardware Products shall also have comprehensive warranty coverage
for any cause.

All Software products are complete with upgrades to new S/W revisions for 12
months.

 

 

(Details of service offerings beyond the above will be discussed and finalized)

 

11

 


--------------------------------------------------------------------------------



 

 

Schedule IV

 

Annual Purchase Quota

 

Year (12 month period)

Minimum Purchase Quota

Year 1

***

 

Year 2

***

 

Year 3

***

 

***

***; if the Net Purchase is less than Patterson’s Minimum Purchase Quota under
the Agreement, then Patterson shall not have met the Minimum Purchase Quota
under the Agreement.

If Vendor has paid Patterson a rebate based on Patterson’s having met the
Minimum Purchase Quota and it is subsequently determined that such quota was not
met, Patterson shall refund the amount of such rebate to Vendor within *** days
of such determination.

 

_________________________

*** Indicates the omission of confidential material pursuant to the request for
confidential treatment made in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The confidential material is being filed
separately with the Securities and Exchange Commission.

 

 

12

 

 

 